Citation Nr: 0823527	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1981.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for bilateral hearing loss and bilateral 
tinnitus.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's current bilateral hearing loss disability was not 
manifested within one year of service separation, and is not 
causally related to a disease, injury or event in service.

2.  The preponderance of the evidence shows that the 
veteran's current bilateral tinnitus is not causally related 
to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2006.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  To the 
extent there was any error in such notice, because the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned in regard to these matters are rendered moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and two (2) VA 
examination reports dated May 2006 and November 2007, 
respectively.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The veteran 
has not indentified any private treatment records he would 
like VA to obtain. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).
 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

The veteran contends that his bilateral hearing loss and 
bilateral tinnitus are the result of exposure to noise while 
serving in the United States Army.  (See Application for 
Compensation and/or Pension, January 2006).  Specifically, he 
states that while working as a turret mechanic for tanks and 
Howitzers in an artillery unit, he was exposed to very loud 
noise and hearing protection was unavailable.  (See VA 
examination, May 2006).  He also claims that he has 
intermittent, bilateral "ringing" tinnitus that started 
while he was on active duty and that it occurs at least once 
daily, lasts for 30 seconds to two minutes, and blocks out 
all other noise.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the veteran's July 1978 service entrance examination, 
audiological puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
10
15

The criteria for hearing loss as described under 38 C.F.R § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, and no three frequencies 
were 26 decibels or greater.

Upon review of the veteran's service medical records, the 
Board notes that in April 1979, the veteran was treated for 
complaints of left ear pain.  (See service medical record 
dated April 1979).  An examination revealed fluid behind the 
left eardrum.  The diagnosis was an ear infection and the 
veteran was treated with Actifed and penicillin.  Id.  The 
service medical records indicate that the veteran did not 
have any complaints of hearing loss or tinnitus during active 
service, nor did he have any further complaints or treatment 
for ear problems.

At the veteran's May 1981 service separation examination, 
audiological puretone thresholds were measured as follows:



   HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
15
20
30
LEFT
20
25
15
15
25

Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies.

Following discharge from service in July 1981, the evidence 
of record indicates that the veteran neither sought nor 
received medical treatment for hearing problems until May 
2006, when he underwent a VA examination in connection with 
his application for benefits.  While discussing his medical 
history, the veteran told the examiner that he sometimes 
noticed some non-specific hearing difficulties.  By history, 
the veteran mainly filed his VA claim because his primary 
care physician told him that he had hearing loss when he left 
the service.  

Upon audiological testing, the VA examiner measured the 
following audiological puretone thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
40
50
55
65
70
LEFT
30
45
55
65
65

Speech recognition ability was 96 percent for the right ear 
and 98 percent for the left ear.  The average decibel loss 
was 58 in the left ear and 60 in the right ear.  Based on 
these results, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 were met bilaterally; the VA examiner 
determined that the veteran had a mild to severe 
sensorineural hearing loss bilaterally.  Tympanograms 
revealed normal middle ear pressure and mobility bilaterally.  
Acoustic reflex thresholds and decay could not be measured 
due to lack of a pressure seal.  The examiner concluded that 
based on service medical records which revealed that the 
veteran had normal hearing bilaterally at enlistment and 
separation, as well as no complaints of hearing loss or 
tinnitus during service, it is NOT at least as likely as not 
that the veteran's current bilateral hearing loss and 
bilateral tinnitus disabilities were related to military 
service (emphasis in original).

In June 2006, the veteran filed a notice of disagreement 
(NOD).  In November 2007, he underwent a second VA 
examination with another clinician.  The examiner noted that 
the veteran's medical history had not changed since his May 
2006 VA examination.  Upon physical examination, audiological 
puretone thresholds were measured as follows:



   HERTZ




500
1000
2000
3000
4000
RIGHT
35
45
55
65
65
LEFT
35
55
60
70
70

Speech recognition ability was 98 percent for the right ear 
and 98 percent for the left ear.  The average decibel loss 
was 58 for the right ear and 64 for the left ear.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss bilaterally.  

Upon review of the veteran's service medical records, the 
examiner found that his hearing at enlistment was normal 
bilaterally.  He also noted that although the separation 
examination revealed that the veteran had a 30 decibel loss 
at 4000 hertz for the right ear (indicating a shift in his 
hearing since enlistment), his hearing was still within 
normal limits for the left ear and "for the most part the 
right ear as well at separation."  Based on these findings, 
the examiner determined that even though the veteran had a 
decrease in hearing in his right ear, it was not severe 
enough to be considered disabling under VA standards.  
Regarding the veteran's claim of tinnitus, the examiner noted 
that the service medical records indicated that the veteran 
had no complaints of tinnitus during service.  He concluded 
that the veteran essentially had normal hearing through all 
ratable frequencies and opined that it is not as least as 
likely as not that the veteran's bilateral hearing loss and 
bilateral tinnitus disabilities are related to his military 
service.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim.  In 
essence, the Board concludes that his bilateral hearing loss 
and tinnitus are not shown to have had their onset in 
service, or to otherwise be related to service.

As a lay person, the veteran is competent to report 
subjective complaints of that nature, and there is no reason 
to doubt his sincerity as to his belief that his symptoms had 
their onset in service.  Thus, the Board finds that veteran's 
lay reports of a continuity of symptomatology are entitled to 
some probative weight.  

However, while there is no reason to doubt that the veteran 
is sincere in his belief that his symptoms had their onset in 
service, and his lay report is entitled to some probative 
weight, the Board also notes that this report is based on 
recollections offered almost three decades after his 
discharge from service, and the first documentation of record 
showing that the veteran complained of or had hearing 
difficulty of any kind does not appear in the record until 
some 25 years after service.  (See Application for 
Compensation and/or Pension, January 2006).  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, as noted above, two competent VA examiners 
considered the veteran's lay report that his symptoms had 
their onset in service.  Nevertheless, based on the veteran's 
service medical records, which revealed that he had no 
complaints of hearing loss or tinnitus during service, and 
that his hearing was normal at separation, the VA examiners 
concluded that the veteran's current bilateral hearing loss 
and bilateral tinnitus disabilities were less likely than not 
related to in-service noise exposure.   

The Board finds that the opinions of these competent health 
care providers are the most probative evidence of record as 
to the relationship between the veteran's current 
disabilities and service, and ultimately outweigh the 
veteran's lay reports of continuity of symptomatology since 
service.

Additionally, there is no medical evidence to show that the 
veteran had a compensable hearing loss disability as defined 
at 38 C.F.R. § 3.385 within one year of separation from 
service.  As a result, a presumption of entitlement to 
service connection for bilateral hearing loss is not 
warranted.  See 38 C.F.R. § 3.307, 3.309(a).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran' claim for service 
connection for bilateral hearing loss disability and his 
claim for service connection for bilateral tinnitus.  In 
arriving at the decision to deny the claim, the Board notes 
that the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable in this case as there is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


